The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Donald J. Lewis on May 13, 2022.

The application has been amended as follows: 

Claim 2. (Canceled)

Claim 3. (Currently amended) The method of claim 1, further comprising: 
storing the position of the exhaust valve to memory of [[a]] the controller in response to the monitored facial expressions indicating that the vehicle occupant is sleeping; and 
fully closing the exhaust valve to reduce engine noise via the controller in response to a passenger minder mode being activated, where monitoring facial expressions of the vehicle occupant and monitoring sounds of the vehicle occupant are activated in the passenger minder mode.

Claim 4. (Currently amended) The method of claim 1, further comprising storing the position of the exhaust valve to memory of [[a]] the controller in response to the monitored facial expressions indicating that the vehicle occupant has changed from a first emotional state to a second emotional state.

Claims 8-20. (Canceled)

Allowable Subject Matter
This application is in condition for allowance except for the presence of claim 2 and claims 8-20.  Claims 8-20 are directed toward an invention non-elected without traverse.   Accordingly, claims 2 and 8-20 have been canceled.  Claims 1 and 3-7 are pending and allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of Kang, et al. (US 2020/0269848 A1) teaches a system in a vehicle, comprising one or more cameras configured to obtain facial recognition information based upon facial expressions of an occupant of the vehicle, and a controller in communication with the one or more cameras, wherein the controller is configured to determine the mood of the occupant utilizing at least the facial recognition information, and output an instruction to execute an activation or adjustment of a vehicle driving feature associated with the mood of the occupant.
Regarding independent claim 1, Kang taken either independently or in combination with the prior art of record fails to teach or render obvious adjusting a position of an exhaust valve of an engine in response to the monitored facial expressions and the monitored sounds of the vehicle occupant via a controller in conjunction with the other claim limitations.  


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P SWEENEY whose telephone number is (313)446-4906. The examiner can normally be reached on Monday-Thursday from 7:30AM to 5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J. Lee, can be reached at telephone number 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/BRIAN P SWEENEY/Primary Examiner, Art Unit 3668